In an action to recover damages, inter alia, for loss of services and companionship of the infant plaintiff, the defendant Jeffrey Miller appeals from so much of an order of the Supreme Court, Putnam County (Dickinson, J.), dated June] 19, 1991, as denied his motion pursuant to CPLR 3216 to dismiss the complaint insofar as it is asserted against him.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Jeffrey Miller contends that the court erred in denying his motion pursuant to CPLR 3216 to dismiss the complaint insofar as it is asserted against him based on the plaintiffs failure to comply with two 90-day demands to file a note of of issue. We disagree. The plaintiffs persuasively claimed that law office failure was a reasonable excuse for their default and the record suggests that the plaintiffs’ causes of action may have merit and that they did not intend to abandon the action (see, Lichter v State of New York, 198 AD2d 687; Pastore v Golub Corp., 184 AD2d 827). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.